UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1561



DANA H. FRACTION,

                                              Plaintiff - Appellant,

          versus


BANK OF AMERICA CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-02-
4158-MJG)


Submitted:   June 19, 2003                  Decided:   June 24, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dana H. Fraction, Appellant Pro Se.     Douglas Michael Topolski,
Elena Daly Marcuss, MCGUIREWOODS, L.L.P., Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dana H. Fraction appeals the district court’s order dismissing

her second civil action in which she alleged wrongful termination

as precluded by res judicata.   We have reviewed the record and find

no reversible error.     Accordingly, we affirm on the reasoning of

the district court.    See Fraction v. Bank of America Corp., No. CA-

02-4158-MJG (D. Md. Apr. 2, 2003).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                   2